Citation Nr: 1543989	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-17 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and/or major depressive disorder.

2.  Entitlement to service connection for hypertension

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a disability manifested by grinding of the teeth. 

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Michael Woods, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to July 1976 and from December 1990 to May 1991, and periods of Reserve service.

These matters come before the Board of Veterans' Appeals (Board) from March 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

In June 2014 correspondence, the Veteran withdrew his request for a Board hearing.  

In July 2015, the Veteran waived RO consideration of additionally submitted evidence.

The issues of entitlement to service connection for an acquired psychiatric disability, headaches, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The earliest clinical evidence of diabetes is several years after separation from active service.

2.  The most competent and credible evidence of record is against a finding that the Veteran had diabetes in service. 

3.  There is no probative evidence that the Veteran has diabetes causally related to, or aggravated by, service or a service-connected disability.  

4.  The earliest clinical evidence of hypertension is several years after separation from active service.

5.  The most competent and credible evidence of record is against a finding that the Veteran had hypertension in service. 

6.  There is no probative evidence that the Veteran has hypertension causally related to, or aggravated by, service or a service-connected disability

7.  There is no probative evidence that the Veteran has bruxism causally related to, or aggravated by, service or a service-connected disability


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307. 3.309 (2015).

2.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307. 3.309, 3.310 (2015).

3.  The criteria for service connection for a disability manifested by teeth grinding (bruxism) have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in June 2008 and August 2011.  The appellant has not contended that he has been prejudiced by a defect in notice, if any. 

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), service personnel records, post service clinical records, and lay statements.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claims for which VA has a duty to obtain.  

The Board has considered whether VA examinations and/or opinions should be obtained but finds that they are not necessary.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in further detail below, the competent credible evidence of record does not reflect that the Veteran had diabetes, hypertension, or bruxism in service, and there is no competent credible evidence which indicates that any such disability is due to, or aggravated by, service or a service-connected disability.  Thus, VA does not have a duty to obtain an examination and/or opinion.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claims.  

Legal Criteria

Service Connection in general

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2014). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2014).  

Analysis

The Board has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  


Diabetes Mellitus

The Veteran contends that he has diabetes mellitus since September 18, 2000.  He has also stated that it came "at the end of [his] career or less than one year after [he] separated from service." (See August 2011 VA Form 21-4138.)  A June 2008 record reflects that the Veteran reported he had diabetes for 13 years, or since approximately 1995.  The Veteran did not have service in an area in which it is presumed that he had exposure to herbicides; thus, presumptive service connection under 38 C.F.R. § 3.309(e) is not warranted. 

The Veteran's active duty STRs and reserve service STRs are negative for diabetes.  He served on active duty from July 1974 to July 1976, and from December 1990 to May 1991.  

Annual Certificates of Physical Condition dated in June 1978, June 1979, October 1981, June 1982, June 1984, June 1985, December 1987, May 1988, June 1990, July 1991, April 1993, January 1996, and October 1998 all reflect that the Veteran denied having had any physical defects which he believed might restrict his performance on active duty, and that he denied any medication.  Certificates note that the Veteran was on medication in July 1994 and had a heart murmur and enlarged heart, was taking Gris-PEG for his left big toe and heart problems (November 1994), was taking Gris-PEG, had an enlarged heart, and heart murmur (October 1995), was taking Gris-PEG (June 1996), and was on an anti-inflammatory (June 1997).  They are negative for any complaints of, treatment for, or diagnosis of, diabetes.

The STRs also contain statements by the Veteran dated in June 1990, November 1990, May 1992, June 1992, and January 1996 that there had been no significant change in his medical history since his last examinations.  

Reports of medical history dated in June 1974, June 1976, September 1976, August 1980, May 1983, May 1986, June 1989, May 1992, and March 1997 reflect that the Veteran denied sugar or albumin in the urine, and denied frequent urination.  

A March 1993 record reflects that the Veteran "describes health as excellent".  

Reports of medical examination dated in 1976, 1980, May 1983, May 1986, August 1988, May 1990, and March 1997 all reflect a negative screening for glucose. 

Dental health questionnaires dated in November 1990, January 1994, February 1995, and March 1997 reflect that the Veteran specifically denied having diabetes.

Additional records reflect that the Veteran had negative glucose screenings in both November 1991 and March 1997.

An October 1998 LabCorp record reflects that the Veteran's glucose (serum) level was above the limits.  This is more than seven years after separation from active service, and after negative earlier findings.  

Clinical records also reflect that the Veteran has a family history of diabetes (i.e. his mother) (See March 1993 clinical record and November 1990 dental health questionnaire which notes family history of diabetes although the Veteran did not have it.)

There is no competent credible opinion that the Veteran has diabetes causally related to, or aggravated by, active service.  The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion that diabetes is causally related to service, to include service in the Persian Gulf, in light of the education and training necessary to make a finding with regard to the complexities of diabetes, to include when there is a family history of such.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The most probative evidence of record is against a finding that the Veteran had diabetes while on active service, or that it began on, or was chronically aggravated on, a period of ACDUTRA.  The Board acknowledges that the Veteran had periods of reserve training after separation from service in 1991; nonetheless, the evidence does not support a finding that his diabetes first manifested during a period of ACDUTRA, or was due to such a period, or chronically aggravated during such a period.  

There is also no competent credible evidence of record that the Veteran's diabetes is causally related to, or aggravated by, active service or a service-connected disability, or that it manifested to a compensable degree within one year of separation from active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Hypertension

The Veteran contends that he was diagnosed with hypertension in August 2000, more than eight years after separation from active service.  (See June 2011 typed statement.)  In an August 2011 VA Form 21-4138, he stated that his hypertension was started by the stress and toxic smoke from oil fires while deployed.  He has also stated that it was discovered during a "drill weekend".

The Veteran's active duty STRs and reserve service STRs are negative for complaints of, treatment for, or diagnosis of hypertension.  

As noted above, Annual Certificates of Physical Condition dated in June 1978, June 1979, October 1981, June 1982, June 1984, June 1985, December 1987, May 1988, June 1990, July 1991, April 1993, January 1996, and October 1998 all reflect that the Veteran denied having had any physical defects which he believed might restrict his performance on active duty, and that he denied any medication.  While they note heart problems, such problems were related to a heart murmur and enlarged heart.  They are negative for any complaints of, treatment for, or diagnosis of, hypertension.

The STRs also contain statements by the Veteran dated in June 1990, November 1990, May 1992, June 1992, and January 1996, that there had been no significant change in his medical history since his last examinations.  

Reports of medical history dated in June 1974, June 1976, September 1976, August 1980, May 1983, May 1986, June 1989, May 1992, and March 1997 reflect that the Veteran denied high or low blood pressure. 

A March 1993 record reflects that the Veteran "describes health as excellent".  

Reports of medical examination and annual certificate of physical condition records note blood pressure readings, as follows:

June 1976: 120/70
September 1976 :  120/74
May 1977: 100/60
August 1980:  118/78
April 1993:  118/80
July 1994: 120/76
November 1994:  122/76
October 1995:  118/60
January 1996: 120/70
June 1996: 122/74
June 1997: 134/82
October 1998: 140/98

Dental health questionnaires dated in November 1990, January 1994, February 1995, and March 1997 reflect that the Veteran specifically denied having hypertension.

Any statement by the Veteran or a lay person that he was told in active service that he had borderline high blood pressure or hypertension is less than credible given the record as a whole, to include the numerous STRs.

There is no competent credible evidence of record that the Veteran had hypertension in the more than six years after separation from service.  There is no competent credible opinion that the Veteran has hypertension causally related to, or aggravated by, active service.  The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion that hypertension is causally related to service, to include service in the Persian Gulf, in light of the education and training necessary to make a finding with regard to the complexities of hypertension, to include whether it would manifest due to "oil well fires" years after such alleged exposure.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
The Board acknowledges the Veteran's statement that his hypertension was discovered at a health fair one weekend during reserve drill.  In this regard, the Board notes that a drill weekend is typically a period of INACDUTRA, and as such, service connection is not warranted for a disease incurred in or aggravated during that time.  Merely because the Veteran may have had a higher than normal blood pressure reading during a drill weekend is insufficient to grant service-connection.  The competent credible evidence of record does not support a finding that the Veteran was diagnosed with hypertension during a period of active service, to include ACDUTRA, or that hypertension manifested to a compensable degree within one year after separation from service.  Moreover, it does not reflect that the Veteran had hypertension causally related to, or aggravated by, a period of ACDUTRA.  

The most probative evidence of record is against a finding that the Veteran had hypertension while on active service.  There is also no competent credible evidence of record that the Veteran's hypertension is causally related to, or aggravated by, active service or a service-connected disability.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Disability manifested by Teeth Grinding

A May 2011 VA Form 21-0820 (Report of General Information) reflects that the Veteran wanted to file a claim for service connection for "grinding of the teeth".  In an August 2011 VA Form 21-4138, he stated that "grinding teeth is something I do without thought.  I don't know.  I just do it."

The claims file is negative for a finding that the Veteran has a diagnosis of bruxism (i.e. teeth grinding).  The Board acknowledges that as a lay person the Veteran may be competent to state that he grinds his teeth; however, he has not been shown to have the experience, training, or education necessary to provide an etiology for such, and he, himself, has stated that he does not know why he does it.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of bruxism, which may include factors such as an abnormal bite, missing teeth, crooked teeth, and/or sleep apnea.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
The Veteran's numerous STRs are negative for complaints of, or treatment for, bruxism.  His extensive service dental treatment records are also negative for such.  His VA treatment records are also negative for bruxism in the decade after separation from service. 

There is no competent credible evidence of record that the Veteran has bruxism causally related to, or aggravated by active service, or a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a disability manifested by teeth grinding (Bruxism) is denied.


REMAND

Acquired Psychiatric Disability

The Veteran contends that he had an acquired psychiatric disability due to service in the Persian Gulf.  

In March 1993, approximately two years after his return from the Persian Gulf and separation from active service, the Veteran completed an extensive 11 page questionnaire on his health.  He denied feeling isolated, cut-off or unable to talk with others.  He denied trouble with concentration or memory, he denied spells of shaking or trembling all over.  He also denied, being bothered by memories, feelings or dreams about deeply troubling experiences, hearing voices, thinking others are against him, having little things get on his nerves, having frightening thoughts, being scared suddenly for no good reason, worries make him sick a great deal of the time, or is nervous most of the time.  He also denied considering himself the worrying type, feeling a bit apart even when with friends, often feeling unhappy or depressed, or wishing that he was dead and away from it all.  He did note that he had difficulty falling asleep, and feeling tired or worn out.

The Veteran continued in the Reserves for several years without any mental health complaints noted.  Almost yearly, he denied any problems which would interfere with deployment.  

An August 2007 Seale Harris Clinic note reflects that the Veteran did not have anxiety or depression.  A June 2008 VA preventive medicine note reflects that the Veteran had a negative screening for depression or PTSD.

The earliest clinical evidence of depression is in June 2008, approximately when the Veteran filed a claim for service-connection, and more than 15 years after separation from active service.  

The claims file includes a May 2015 private record from Dr. H. Henderson.  She has not been shown to be a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted; thus, her opinion is not sufficient to warrant a grant of service connection.  In addition, the Board finds that the opinion is based, in part, on the Veteran's self-reported and less than credible history as to his symptoms.  Although insufficient upon which to base a grant of service connection, the report does indicate to the Board that an additional VA examination and/or opinion may be useful.  

Dr. Henderson stated that the Veteran's symptoms relate back to the date of his original claim in May 2008, and that he suffers from auditory and visual hallucinations, chorionic sleep impairment, difficulty establishing and maintaining relationships, and near continuous panic and depression.  It was noted that the Veteran reported that all of his problems seem to start in military service.  

However, the Board finds that, notably, much of the self-reported history and Dr. Henderson's findings are contrary to other evidence of record which reflects that the Veteran previously denied hallucinations (e.g. August 2008, May 2011, June 2011, July 2011, October 2011, February 2012, March 2012, August 2012, January 2013), denied depression (May 1992, March 1993, March 1997) or reported only occasional depression (June 2008), was married to his spouse for several decades until her death in 2011, and subsequently was established and maintained a significant relationship for over a year, and has long-time friends.

Dr. Henderson stated that the Veteran reported that he can no longer enjoy the simplest of activities, and that the Veteran's symptoms have existed since separation from service; however, this is contrary to evidence which reflects that enjoys bowling (July 2011, October 2011, October 2012), spends time watching sports, and with his grandchildren, and had gone tailgating (October 2012, January 2013), was planning to re-engage in bowling and other social activities after his wife's death (July 2012), goes to church regularly (July 2012), and has several close friends (July 2012).  

The evidence of record, as noted below, strongly suggests that the Veteran's decrease in social activities was due to his wife's health and not due an acquired psychiatric disability due to service.  The Board also finds it notable that the Veteran did not begin making complaints or seeking treatment until his wife was undergoing health problems..

For example, a May 2011 VA record reflects that the Veteran "used to enjoy bowling, but since his wife has become ill, he cannot go out like he used to."  It was further noted that he "has been significantly distressed by his wife going on home dialysis 2 1/2 years ago."  The Veteran reported normal relationships" with three children and four grandchildren.

A June 2011 VA record reflects that the Veteran likes bowling but does not do it any more due to his wife's illness.  It further reflects that his wife began diagnosis two and a half years earlier and that this has "caused some depression for veteran and limited their social activities."

An October 2011 VA record reflects that the Veteran presented with a report of stress from his wife having her leg amputated, and lately spends more of his time caring for his wife.  It also notes that he likes to bowl and is working driving a van.    

Records in 2012 reflect that the Veteran was going through bereavement due to the death of his wife.  (See February and March 2012 records.)

A May 2012 record reflects the Veteran presented with grief from the loss of his wife.  It was noted that he was in a bowling league which he looks forward to and he socializes there.   

In essence, it appears that Dr. Henderson failed to fully discuss the effect of the Veteran's wife's health and death on him, and importantly, failed to fully consider records prior to 2008; to include the 17 years of records after separation from service.  She failed to adequately discuss his ability to remain employed post service at the same job for more than a decade, as well as his reserve duty performance evaluations after Desert Storm and his continued service in the reserves, especially given her finding that he has suffered from depressive disorder more likely than not beginning during his time in the military and continuing uninterrupted to the present.   

The Veteran has also been found by VA examiners to not meet the criteria for PTSD (July 2008) and to meet the criteria (May 2012).  Notably, he did not meet the criteria when initially examined, but has during the pendency of the claim, obtained a diagnosis.

His stressors have been noted to be "while serving in Desert Storm, patient was afraid that he would be assigned to clean up dead bodies, but this did not end up happening", gas attacks on his unit, people dying and seeing a lot of prisoners of war.  

The July 2008 VA record reflects that the Veteran was positive for anxiety disorder and affective disorder.  He was also diagnosed with depression nos (not otherwise specified).

Notably, an August 2008 VA mental health note reflects that the Veteran denied feeling hopeless or sad for extended periods of time but reported some problems with sleep.  The Veteran reported that he was concerned over his wife's health.  The examiner stated that the Veteran did not meet the diagnostic criteria for any Axis I disorder at this time."  The record reflects that the Veteran had been married for 33 years and had a good marriage but expressed concern over his wife's health.

A March 2010 VA preventive health note reflects that the Veteran reported feeling down, depressed, or hopeless nearly every day.  He also reported little interest or pleasure in doing things nearly every day, he reported no trouble (i.e. not at all) falling or staying asleep or sleeping too much, but reported several days of feeling tired or having little energy.  

In sum, the evidence reflects that the Veteran filed a claim for service connection for an acquired psychiatric disability and only began receiving treatment for such after his wife began experiencing health problems.  

A May 2011 VA examination report reflects that the Veteran did not have PTSD but had depression.  The examiner did not opine as to the cause of this depression. 

Based on the 2011 VA examination and the 2015 private examination report by Dr. Henderson, the Board finds that another examination may be useful to the Board in adjudicating the Veteran's claim. 

Tinnitus & Headaches

In a September 2015 rating decision, the RO denied service connection for tinnitus and entitlement to service connection for headaches.  The Veteran filed a notice of disagreement (NOD) in September 2015.  Where a Statement of the Case (SOC) has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA records from 1991 to 2008, to include Birmingham VAMC records from 1991.   

2.  Schedule the Veteran for an examination with the appropriate clinician for an opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability which is causally related to, or aggravated by, active service. 

The clinician should consider the pertinent evidence of record, to include: a.) the earliest onset of symptoms as clinically shown; b.) the Veteran's reported symptoms; c.) possible factors other than military service; d.) the STRs and service personnel records which are negative for complaints of depression; e.) the March 1993 post service questionnaire with notes denials of often feeling depressed, having frightening thoughts, or being bothered by memories, but notes difficulty falling asleep and feeling tired; f.) the Veteran's service in the Reserves for several years after separation from service; g.) the August 2007 Seale Harris Clinical note and June 2008 VA note which note negative screenings for depression and/or anxiety and/or PTSD; h.) the Veteran's denials of hallucinations (e.g. August 2008, May 2011, June 2011, July 2011, October 2011, February 2012, March 2012, August 2012, January 2013); i.) the Veteran's denials of depression (e.g. May 1992, March 1997) or reported only occasional depression (June 2008); j.) the Veteran's reports that his wife's health has caused some depression and/or stress (June 2011, October 2011); k.) the Veteran's reports that he enjoys bowling, has friends, attends church and social activities but has to decrease such due to his wife's health (May 2011, June 2011, July 2011, October 2011, May 2012, July 2012, October 2012, January 2013); l.) the clinical evidence of bereavement following his wife's death (See February, March, and May 2012 records.); m.) the July 2008 VA finding of anxiety disorder and affective disorder, but not PTSD; n.) the August 2008 VA finding of no Axis I diagnosis; and o.) the May 2012 findings of PTSD.

Any opinion should include a complete rationale, and should cite to clinical records or statements upon which it is based.  A diagnosis must be made in accordance with the DSM.

While lay statements may be considered, the clinician need not consider them credible and/or probative if they are contrary to other statements and clinical findings. 

3.  Following completion of the above, readjudicate the issue of entitlement to service connection for an acquired psychiatric.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

4.  Issue an SOC pursuant to the notice of disagreement received in September 2015 as to the issues of entitlement to service connection for tinnitus and headaches.  Only if the Veteran completes an appeal as to issue by the timely filing of a substantive appeal should such issue be certified to the Board for appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


